Citation Nr: 9924897	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  97-31 057A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether there was clear and unmistakable error in the 
April 1957 rating decision, which denied service connection 
for residuals of left leg injury.

2.  Entitlement to an effective date earlier than August 24, 
1993, for the grant of service connection for residuals of 
left knee contusion with status post excision of medial 
meniscus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from October 1954 to 
August 1956.  He had numerous periods of active duty for 
training between 1949 and 1953.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1997 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO granted 
service connection for residuals of left knee contusion with 
status post excision of medial meniscus and assigned a 
10 percent disability evaluation, effective August 24, 1993.  

It must be noted that the RO has certified the issue on 
appeal as whether the rating decision, dated April 25, 1997, 
made a clear and unmistakable error by failing to assign an 
effective date earlier than August 24, 1993, for the grant of 
service connection for residuals of left knee contusion with 
status post excision of medial meniscus.  In an August 1997 
Statement in Support of Claim, the appellant stated, in 
addition to his alleging that an earlier effective date for 
service connection was warranted, "I am specifically stating 
that an error in law in the decision dated April 1957 was 
made by the VA by failing to use the service medical records 
available at that time I was denied service connection for my 
left knee condition."  Such allegation established a claim 
for clear and unmistakable error in the April 1957 rating 
decision, which had denied service connection for residuals 
of left leg injury.  The RO addressed such claim in an August 
1997 rating decision and cited to the applicable regulation 
for clear and unmistakable error.  Thus, although the RO has 
not formally certified a claim for clear and unmistakable 
error in the April 1957 rating decision for appeal, the Board 
finds that it is currently on appeal and that the appellant 
is not prejudiced by the Board's adjudication of the claim.


REMAND

The Board finds that the RO has tainted the appellant's 
claims file.  First, the Board prepared a legal document 
(Remand) in May 1996.  The RO has written on such document.  
This should not be done.  

Additionally, there are two envelopes on file with date 
stamps of 1956.  Each envelope is empty.  The envelopes were 
supposed to contain service medical records.  However, there 
is a third envelope that contains all the service medical 
records.  The Board has drawn the conclusion that the chain 
of evidence regarding the receipt of service medical records 
has been compromised.  It appears that the RO has combined 
all the records in a single envelope.  This hampers any 
discussion of when evidence was associated with the file.

It must be noted that the only service medical record that 
addressed the left knee contains a date stamp of November 23, 
1956.  The RO must establish the meaning of the date stamp.  

The appellant reported that there were records at the United 
States Embassy in Stockholm.  The RO has not attempted to 
obtain such records.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO is not to write on legal 
documents that have been prepared by the 
Board and are in the claims file.

2.  The RO is to attempt to obtain the 
relevant medical records as to the 
appellant at the United States Embassy in 
Stockholm.

3.  The RO is to certify the date stamp 
of November 23, 1956, on the service 
medical record which references the left 
knee injury.  Specifically does this date 
stamp establish that the document was 
before the rating board in 1957.

4.  The RO is to inform the appellant of 
38 C.F.R. § 3.156(c) and allow him to 
argue that such regulation is applicable 
to his case.

The case should be returned to the Board after compliance 
with all requisite appellate procedures.  The appellant has 
the right to submit additional evidence and argument on the 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


